MAYHAM, P. J.
I see no material change in the testimony in this case from the evidence as it appeared on the former trial. On the appeal taken to this court from the judgment on that trial, the judgment was reversed, and a new trial ordered, on the ground of failure of the plaintiff to establish absence of contributory negligence on the part of the deceased. 23 N. Y. Supp. 432. If we are right in that conclusion, then it was not error for the learned trial judge to nonsuit the plaintiff on this trial. As the only exceptions taken in this case were to the refusal of the trial judge to submit the case to the jury, and to the granting of a nonsuit, the judgment should be affirmed. Judgment affirmed, with costs.